 



EXHIBIT 10.20

CONFIDENTIAL TREATMENT REQUESTED

Design Services Agreement

between

Sony Computer Entertainment Inc.

and

SONY Corporation

and

Transmeta Corporation

March 29, 2005



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

      Transmeta and SONY Confidential   FINAL EXECUTION COPY

 



--------------------------------------------------------------------------------



 



Sony Computer Entertainment Inc. and SONY Corporation and Transmeta Corporation

DESIGN SERVICES AGREEMENT

          This Design Services Agreement (“Agreement”) is made and entered into
as of March 29, 2005 (the “Effective Date”), by and between Transmeta
Corporation. a Delaware U.S.A. corporation with offices at 3990 Freedom Circle,
Santa Clara, CA 95054 (“Transmeta”), and Sony Computer Entertainment Inc., a
Japanese Corporation with office at 2-6-21 Minamiaoyama, Minato-ku, Tokyo
107-0062, Japan (“SCEI”) and Sony Corporation, a Japanese corporation with
offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001, Japan (“Sony Co”)
(collectively, “SONY”).

          Transmeta and SONY desire to have Transmeta perform certain design
services for SONY, subject to and in accordance with the terms and conditions of
this Agreement.

        NOW, THEREFORE, the parties agree as follows:

     1. DEFINITIONS.

          1.1 ““Alliance Manager” means a single alliance manager responsible
for general coordination between the parties under this Agreement.

          1.2 “Background Technology” of a party means any technologies,
products, processes, techniques, designs, specifications, and materials
developed by the party independent of this Agreement.

          1.3 “Confidential Disclosure Agreement” means the Confidential
Disclosure Agreement executed by and between International Business Machines
Corporation (“IBM”), SCEI, Toshiba Corporation (“Toshiba”) and Transmeta as of *
* *.

          1.4 “Confidential Information” means any business or technical
information of Transmeta or SONY that is designated by a party as “confidential”
or “proprietary” at the time of disclosure or due to its nature or under the
circumstances of its disclosure the party receiving such information knows or
has reason to know should be treated as confidential or proprietary.
Notwithstanding the foregoing, the parties agree that SONY-owned Transmeta
Project-related Inventions and Jointly-owned Projected-related Inventions shall
be deemed SONY’s Confidential Information and both parties’ Confidential
Information, respectively. Confidential Information does not include information
that: (i) is or becomes generally known to the public through no fault or breach
of this Agreement by the receiving party; (ii) is rightfully known by the
receiving party at the time of disclosure without an obligation of
confidentiality; (iii) is independently developed by the receiving party without
use of the disclosing party’s Confidential Information; (iv) is rightfully
received by the receiving party from a third party without restriction on use or
disclosure; or (v) is disclosed with the prior written approval of the
disclosing party.

          1.5 “Executive Relationship Manager” means a single executive
relationship manager responsible for the health of the overall relationship
between the parties under this Agreement.



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   2   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



          1.6 “Intellectual Property Rights” means Patent Rights, copyright
rights, trade secret rights, know-how and any other intellectual property
rights.

          1.7 “Jointly-owned Project-related Inventions” means (a) any
inventions, improvements or innovations created jointly by Transmeta and SONY
pursuant to any Project Agreement or any work related thereto, and (b) any
Transmeta Project-related Inventions that are deemed Jointly-owned
Project-related Inventions under Section 4.2.

          1.8 “LongRun2 Agreement” means that certain LongRun2 Technology
License Agreement dated January 20, 2005 between Transmeta and Sony Co.

          1.9 “Patent Rights” means all worldwide patent rights (including
rights in patent applications).

          1.10 “Project Agreement” means a written agreement that describes the
specific Services, including the expected number of authorized Transmeta
Personnel.

          1.11 “Project Manager” means the primary point of contact under this
Agreement.

          1.12 “Services” means the design and/or engineering services to be
performed by Transmeta for SONY in accordance with the terms and conditions of
this Agreement

          1.13 “SONY Material” means any data, information and any other
materials required by Transmeta to perform the Services, including, but not
limited to, any data, information or materials specifically identified in the
Project Agreement.

          1.14 “STI Information” means (i) any “Confidential Information”
defined in and disclosed to Transmeta by SCEI, or by IBM or Toshiba on behalf of
SCEI, under the Confidential Disclosure Agreement, and/or (ii) any SONY
Confidential Information designated as “STI Information” by SONY at disclosure.

          1.15 “Transmeta Personnel” means Transmeta employees, contractors
and/or consultants authorized to perform Services pursuant to the Project
Agreements.

          1.16 “Transmeta Project-related Inventions” means any inventions,
improvements or innovations created by Transmeta (working alone or with a third
party) in connection with performing Services pursuant to any Project Agreement
or any work related thereto.

     2. SERVICES.

          2.1 Project Agreements. From time to time, SONY and Transmeta will
execute one or more Project Agreements. Each Project Agreement will expressly
refer to this Agreement, will form a part of this Agreement, and will be subject
to the terms and conditions contained herein.

          2.2 Performance of Services. Transmeta will perform the Services in
accordance with the terms and conditions of this Agreement and of each Project
Agreement.



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   3   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



          2.3 Project Meetings. During the term of this Agreement, SONY and
Transmeta are expected to schedule and conduct an executive management committee
meeting on at least a quarterly basis, a part of whose purpose is i) to review
the progress of Services under existing Project Agreements, ii) to plan Project
Agreements for future Services to be performed pursuant to this Agreement, iii)
to review staffing requirements and associated costs, including the advance
payments and monthly fees payable by SONY to Transmeta pursuant to Section 3 and
any adjustments thereto, and iv) to discuss other technical and business matters
relevant to the successful performance and completion of Services. It is also
expected that technical engineering related meetings will be scheduled as
frequently as is mutually determined necessary between the parties.

          2.4 Changes and Adjustments. As a result of meetings and discussions
between the parties, including, without limitation, meetings conducted by the
parties pursuant to Section 2.3, the parties may desire to make changes to
existing Project Agreements including, without limitation, changes to the number
of Transmeta Personnel, the scope or specification of Services then being
performed under such Project Agreements. Changes to the scope or specification
of such Services may also require changes to the schedule for the performance of
Services or adjustments to the fees payable for such Services or may require
Transmeta to hire or engage additional Transmeta Personnel, all as may be
appropriately determined between the parties. Any proposed changes to a Project
Agreement will be effective only if such changes are confirmed in writing and
signed by the Executive Relationship Manager and relevant Project Manager(s) of
each party. Notwithstanding the foregoing provisions, if SONY provides Transmeta
with * * * prior written notice and discusses with Transmeta new projection of
the headcount of Transmeta Personnel, SONY may reduce headcount of the Transmeta
Personnel set forth in any Project Agreement on its discretion.

          2.5 SONY Responsibilities. In connection with each Project Agreement,
SONY will provide qualified personnel who are capable of performing SONY’s
portion of duties and tasks under the Project Agreement, and such other duties
and tasks as may be reasonably required to permit Transmeta to perform the
Services. SONY will also make available to Transmeta SONY Materials on SONY’s
reasonable discretion. SONY will be responsible for ensuring that all such SONY
Materials are accurate and complete.

          2.6 Designated Contacts. Each party will designate an Executive
Relationship Manager, Alliance Manager and Project Manager. One person may be a
Project Manger for multiple Project Agreements. A party may designate a new
Executive Relationship Manager, Alliance Manager or Project Manager by written
notice to the other party. The following persons are the Executive Relationship
Manager, Alliance Manager and Project Manager of each party as of the Effective
Date:

              Executive Relationship Managers:        

  Company: Sony Corporation       Company: Transmeta Corporation

  Name: * * *       Name: David R. Ditzel

  Phone: * * *       Phone: * * *

  Email: * * *       Email: * * *
 
                Company: Sony Computer Entertainment Inc.

  Name: * * *        



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   4   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



             

  Phone: * * *        

  Email: * * *        
 
            Alliance Mangers :        

  Company: Sony Corporation       Company: Transmeta Corporation

  Name: * * *       Name: John Heinlein

  Phone: * * *       Phone: * * *

  Email: * * *       Email: * * *
 
                Company: Sony Computer Entertainment Inc.

  Name: * * *        

  Phone: * * *        

  Email: * * *        

          2.7 Relationship of the Parties. Transmeta is performing the Services
as an independent contractor, is not an employee, agent, joint venturer or
partner of SONY, and has no authority to bind SONY by contract or otherwise.
Transmeta acknowledges and agrees that its personnel are not eligible for or
entitled to receive any compensation, benefits or other incidents of employment
that SONY makes available to its employees. Transmeta is solely responsible for
all taxes, expenses, withholdings, and other similar statutory obligations
arising out of the relationship between Transmeta and its personnel and the
performance of Services by such personnel.

     3. PAYMENT.

          3.1 Fees and Expenses. For Transmeta’s performance of Services, SONY
will pay Transmeta fees calculated in accordance with the terms set forth in
each Project Agreement. If not otherwise specified in a Project Agreement, the *
* * fees payable to Transmeta will be * * *. In addition, SONY will reimburse
Transmeta for all related reasonable and customary travel, lodging, facilities,
utilities, telecommunications, copying and printing, office supplies, computing
equipment, CAD tools and other related business expenses incurred by Transmeta
or its personnel to the extent incurred in connection with the performance of
Services. The parties expressly acknowledge and agree that the flight expense to
be reimbursed by SONY will be limited to the economy-class fee. Transmeta shall
provide SONY from time to time with written estimation for such expenses to be
incurred and obtain SONY’s prior approval. In the event that actual expenses are
expected to exceed * * * beyond Sony’s approved estimation, Transmeta shall
contact SONY for further approval. At SONY’s request, Transmeta will provide
SONY with receipts and other documentation for all such expenses.

     3.2 Payment Terms. By April 8, 2005 SONY will pay Transmeta an advance
payment equal to the fees payable for * * * of Services under the initial
Project Agreements as of the Effective Date. On approximately the 15th day of
each month thereafter, Transmeta will invoice SONY for an additional month of
Services as specified in the Project Agreements, as well as for any applicable
expenses for which Transmeta is entitled to reimbursement based on the Services
performed by Transmeta during the preceding month. If Transmeta was unable to
provide the total headcount of Transmeta Personnel for Services performed during
a preceding month, as specified in the Project Agreements, then Transmeta will
make a corresponding adjustment correction in each next monthly invoice. The
parties expressly acknowledge and agree that, if Transmeta



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   5   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



provided the Transmeta Personnel beyond the headcount set forth in the Project
Agreement for Services performed during a preceding month, SONY shall not be
required to pay the monthly fees for the Transmeta Personnel provided so beyond
such headcount. SONY will pay Transmeta’s Invoice no later than * * * after
SONY’s receipt thereof. Any invoice not paid within such * * * period will
accrue interest at the rate of * * *.

          3.3 Taxes. All fees, expenses and other amounts payable to Transmeta
hereunder do not include any sales, use, value added or other applicable taxes,
tariffs or duties, payment of which will be the sole responsibility of SONY
(excluding any taxes based on Transmeta’s net income). SONY will promptly
reimburse Transmeta for any such amounts that Transmeta pays on SONY’s behalf.

     4. OWNERSHIP AND LICENSES. Except as otherwise expressly set forth in a
Project Agreement, ownership of all rights, title and interest in and to all
technologies, products, processes, techniques, designs, specifications, and
materials of any kind used or developed by Transmeta and/or SONY pursuant to
this Agreement, including Intellectual Property Rights therein, will be solely
as set forth in this Section 4.

          4.1 Background Technology. As between the parties, each party
exclusively owns all rights, title and interest in and to any Background
Technology, including all Intellectual Property Rights therein. Except as
expressly provided in this Agreement or Project Agreement, nothing in this
Agreement will be deemed to grant to either party any rights or licenses of any
kind in or to any Background Technology of the other party, and if the party
(“requesting party”) wishes to obtain such rights or licenses from the other
party, such other party will discuss with the requesting party in good faith the
possibility to grant such rights or license to the requesting party.

          4.2 Transmeta Project-related Inventions. If either party wishes to
obtain Patent Rights for a Transmeta Project-related Invention, then SONY will
make a good faith effort to determine whether the Transmeta Project-related
Invention may be based on STI Information. If SONY determines that the Transmeta
Project-related Invention may be based on STI Information, and SONY, IBM and
Toshiba confirm before filing of the corresponding patent application that the
Transmeta Project-related Invention is based on STI Information, then Patent
Rights for such Transmeta Project-related Invention shall be transferred to SONY
without charge and be solely owned by SONY. All other Transmeta Project-related
Inventions shall be deemed Jointly-owned Project-related Inventions and
ownership shall be determined by Section 4.3.

          4.3 Jointly-owned Project-related Inventions. Subject to SONY’s rights
in any underlying SONY Background Technology, and Transmeta’s rights in any
underlying Transmeta Background Technology, SONY and Transmeta will jointly own
all Intellectual Property Rights in and to Jointly-owned Project-related
Inventions. Each of the parties hereby irrevocably transfers and assigns to the
other party a joint ownership interest in all right, title, and interest that
the transferring party may have in and to the Jointly-owned Project-related
Inventions and all Intellectual Property Rights therein. Neither party will have
any obligation to the other party to account for or to share any royalties, fees
or other benefits derived from its use, licenses, sales or other disposition or
exploitation of any Jointly-owned Projected-related Inventions. The parties will
reasonably cooperate in obtaining and maintaining Patent Rights with respect to
Jointly-owned Project-related Inventions and, unless otherwise agreed to by the
parties, will share equally any associated costs and expenses. Either party
(“Notifying Party”) may voluntarily give up control



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   6   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



over obtaining, withdrawing and maintaining any such Patent Rights upon written
notice to the other party. In such case, from the date of the written notice
going forward, the other party shall have full control over obtaining,
withdrawing and maintaining any such Patent Rights and shall pay for all
associated costs and expenses to be borne after the other party’s receipt of
such notice but (i) the Patent Rights shall continue to be jointly owned and
(ii) the Notifying Party shall cooperate with the other party in respect of the
procedure which is required for the other party’s obtaining, withdrawing and
maintaining the Patent Rights.

          4.4 SONY’s Right to Terminate the License. Notwithstanding
Section 4.3, in the event that any third party obtains from Transmeta a license
under jointly owned Patent Rights that are based on the Jointly-owned
Project-related Inventions, and the third party then asserts that SONY’s
products, devices, apparatus, services or systems which implement such jointly
owned Patent Rights infringe the third party’s patent rights, SONY has the right
to terminate such license under the jointly owned Patent Rights granted by
Transmeta to such third party. Transmeta shall notify in writing such SONY’s
right to terminate the license to any third parties to which Transmeta grants a
license under such Patent Right.

          4.5 Transmeta Background Technology. If any Transmeta Background
Technology which Transmeta intends to incorporate into deliverables is specified
in a Project Agreement (including in any changes made to a Project Agreement),
Transmeta will in good faith discuss with SONY the possibility to grant such
rights or license, including any possible royalty, as necessary to incorporate
such Transmeta Background Technology into the deliverables. If any Transmeta
Background Technology is not so specified in a Project Agreement, then Transmeta
hereby grants to SONY a non-exclusive, transferable, royalty-free right and
license, with the right to sublicense, under Transmeta Background Technology and
Intellectual Property Rights therein to make, have made (including the right to
practice any method or process in making), use, sell, offer for sale, import
and/or otherwise dispose of or exploit the incorporated Transmeta Background
Technology but only when incorporated as part of the deliverable. For the
avoidance of doubt, the foregoing will not be deemed to confer on SONY by
implication, estoppel or otherwise, any license or other right under Transmeta
Background Technology and Intellectual Property Rights for any other purpose.
This Section 4.5 shall not apply to any Transmeta Background Technology that is
licensed to SONY under the LongRun2 Agreement.

          4.6 Bankruptcy Treatment. The parties acknowledge that the technology
and Intellectual Property Rights licensed hereunder are “intellectual property”
as defined in Section 101(56) of the U.S. Bankruptcy Code (the “Code”), that
this Agreement is governed by Section 365(n) of the Code, and that SONY will
have the right to exercise all rights provided by Section 365(n) of the Code
with respect to such technology and Intellectual Property Rights. Without
limiting the foregoing, the parties agree that in the event that any bankruptcy
proceeding is filed by or against Transmeta, and the bankruptcy trustee or
debtor-in-possession rejects this Agreement, SONY will have the right to
exercise all rights provided by Section 365(n) of the Code, including the right
to retain its license rights to such technology and Intellectual Property Rights
under this Agreement and any agreement ancillary to this Agreement, subject to
SONY’s ongoing compliance with this Agreement.

     4.7 No Conflict. Notwithstanding anything to the contrary in this
Agreement, the licenses to SONY in this Agreement are not intended to grant
licenses to any technology or Intellectual Property Rights that are licensed
under the LongRun2 Agreement. To the extent the



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   7   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



same technology or Intellectual Property Rights are licensed both under this
Agreement and the LongRun2 Agreement, the license scope in this Agreement shall
be reduced to exclude such technology or Intellectual Property Rights. The
relevant license shall be granted only under the LongRun2 Agreement and
royalties, if any, shall be calculated according to the LongRun2 Agreement.

     5. CONFIDENTIAL INFORMATION.

          5.1 Use and Disclosure Restrictions. Each party will not use the other
party’s Confidential Information except as necessary for the performance or
enforcement of this Agreement and will not disclose such Confidential
Information to any third party except to those of its employees and
subcontractors who have a bona fide need to know such Confidential Information
for the performance or enforcement of this Agreement; provided that each such
employee and subcontractor is bound by a written agreement that contains use and
nondisclosure restrictions consistent with the terms set fort in this Section
(notwithstanding the foregoing, if such subcontractor is the party’s subsidiary,
such subsidiary is not required to execute written-form agreement). Each party
will employ all reasonable steps to protect the other party’s Confidential
Information from unauthorized use or disclosure, including, but not limited to,
all steps that it takes to protect its own information of like importance. The
foregoing obligations will not restrict either party from disclosing the other
party’s Confidential Information: (i) pursuant to the order or requirement of a
court, administrative agency, or other governmental body, provided that the
party required to make such a disclosure gives reasonable notice to the other
party to contest such order or requirement; (ii) to its legal or financial
advisors; and (iii) as required under applicable securities regulations.

          5.2 IBM and Toshiba. Notwithstanding Section 5.1, SONY may disclose
Confidential Information disclosed by Transmeta to SONY in the course of
performing Services (but exclusive of Transmeta Background Technology not
incorporated into deliverables specified in a Project Agreement, Confidential
Information provided to SONY under the LongRun2 Agreement, and Confidential
Information not related to a Project Agreement), provided that Sony shall cause
IBM and/or Toshiba to be bound by the confidentiality obligation to the same
extent as they are bound under the Confidential Disclosure Agreement. For the
avoidance of doubt, the parties acknowledge and agree that in no event will this
Agreement be deemed to amend or release the parties from any obligation under
any other agreement, including without limitation the Confidential Disclosure
Agreement and the LongRun2 Agreement. Confidential Information provided to SONY
under the LongRun2 Agreement may not be disclosed to IBM and/or Toshiba,
respectively, until each of them has entered into a similar license agreement
with Transmeta.

     6. WARRANTY.

          6.1 Services Warranty. Transmeta warrants that the Services will be
performed in a good and workmanlike manner consistent with applicable industry
standards. This warranty will be in effect for * * *. As SONY’s sole and
exclusive remedy and Transmeta’s entire liability for any breach of the
foregoing warranty, Transmeta will, at its sole option and expense, promptly
re-perform any Services that fail to meet this limited warranty or refund to
SONY the fees paid for the non-conforming Services. Transmeta further warrants
that in the course of performance of Services, Transmeta shall not
misappropriate third parties’ confidential information and shall not infringe
third parties’ copyright.



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as ***. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   8   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



          6.2 Warranty Disclaimers. THE EXPRESS WARRANTIES IN SECTION 6.1 ARE IN
LIEU OF, AND TRANSMETA DISCLAIMS, ALL OTHER WARRANTIES, REPRESENTATIONS OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

     7. TERM AND TERMINATION.

          7.1 Term. This Agreement will commence on the Effective Date and,
unless terminated earlier in accordance with the terms of this Agreement, will
remain in force and effect for two (2) years, provided that this Agreement shall
continue until completion of the Services performed by Transmeta pursuant to any
Project Agreement executed before expiration of this Agreement, in respect of
such Project Agreement. The parties anticipate that they will enter into Project
Agreements for a minimum of twenty-four (24) months from the Effective Date.

          7.2 Termination. Each party will have the right to terminate this
Agreement or any Project Agreement if the other party breaches any material term
of this Agreement or Project Agreement and fails to cure such breach within * *
* after receipt of written notice thereof.

          7.3 Effect of Termination. Upon the expiration or termination of this
Agreement or of any Project Agreement: (i) Transmeta will promptly return to
SONY all SONY Materials; (ii) each party will promptly destroy or return to the
other party all Confidential Information of the other party in its possession or
control; and (iii) SONY will, within * * * after receipt of Transmeta’s invoice,
pay all accrued and unpaid fees and expenses.

          7.4 Survival. The rights and obligations of the parties contained in
Sections 3, 4, 5, 7.3, 7.4, 8, 9, 10 and 11 will survive the expiration or
termination of this Agreement or any Project Agreement.

     8. INDEMNIFICATION.

          8.1 General Indemnity. Each party (an “indemnifying party”) will
defend (or settle), at its expense, any action brought against the other party
(an “indemnified party”) by a third party to the extent that it is based upon a
claim for bodily injury, personal injury (including death) to any person, or
damage to tangible property resulting from the negligent acts or willful
misconduct of the indemnifying party or its personnel hereunder, and will pay
any costs, damages and reasonable attorneys’ fees attributable to such claim
that are awarded in final judgment against the indemnified party (or are payable
in settlement by the indemnified party); provided that the indemnified party:
(i) promptly notifies the indemnifying party in writing of the claim;
(ii) grants the indemnifying party sole control of the defense and settlement of
the claim; and (iii) provides the indemnifying party, at the indemnifying
party’s expense, with all assistance, information and authority reasonably
required for the defense and settlement of the claim. The indemnifying party
will have no obligation under this Section to the extent any claim is based on
the negligent acts or willful misconduct of the indemnified party or its
employees or subcontractors.

          8.2 IP Infringement Assistance. If a third party alleges that SONY’s
use or implementation of Transmeta Project-related Inventions infringes such
third party’s Intellectual Property Rights, then at SONY’s request and at SONY’s
expense, Transmeta will provide SONY



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   9   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



with all assistance, information and authority reasonably required for the
defense and settlement of the claim.

          8.3 IP Infringement Indemnity. SONY will defend (or settle), at its
expense, any action brought against Transmeta by a third party to the extent
that it is based upon a claim that Transmeta’s use or implementation of the SONY
Material under this Agreement, provision of the Services for SONY, or compliance
with SONY’s directions or specifications infringes such third party’s
Intellectual Property Rights, and will pay any costs, damages and reasonable
attorneys’ fees attributable to such claim that are awarded in final judgment
against Transmeta (or are payable in settlement by Transmeta); provided that
Transmeta: (i) promptly notifies SONY in writing of the claim; (ii) grants SONY
sole control of the defense and settlement of the claim; and (iii) provides
SONY, at SONY’s expense, with all assistance, information and authority
reasonably required for the defense and settlement of the claim.

     9. LIMITATION OF LIABILITY. IN NO EVENT WILL EACH PARTY BE LIABLE TO THE
OTHER PARTY OR TO ANY THIRD PARTY FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF USE, DATA, BUSINESS OR PROFITS) OR FOR
COSTS OF PROCURING SUBSTITUTE SERVICES, PRODUCTS OR DELIVERABLES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE SERVICES OR ANY WORK PRODUCT
PROVIDED BY TRANSMETA, HOWEVER CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT
FOR SONY’S OBLIGATION TO PAY FEES UNDER SECTION 3 OR SONY’S OBLIGATIONS UNDER
SECTION 8.3, EACH PARTY’S TOTAL LIABILITY TO THE OTHER PARTY, FROM ALL CAUSES OF
ACTION AND ALL THEORIES OF LIABILITY, WILL BE LIMITED TO AND WILL NOT EXCEED * *
*.

     10. NON-SOLICITATION. During the term of this Agreement and for a period of
twelve (12) months thereafter, SONY will not actively recruit or otherwise
actively solicit for employment any current Transmeta employees or
subcontractors who participated in the performance of Services without
Transmeta’s express prior written approval.

     11. GENERAL PROVISIONS.

          11.1 Assignment. Transmeta may not assign this Agreement without
SONY’s prior written consent, except that Transmeta may assign this Agreement,
without SONY’s consent, to an affiliate or to a successor or acquirer, as the
case may be, in connection with a merger or acquisition, or the sale of all or
substantially all of Transmeta’s assets or the sale of that portion of
Transmeta’s business to which this Agreement relates. Subject to the foregoing,
this Agreement will bind and inure to the benefit of the parties’ permitted
successors and assigns.

          11.2 Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of California, excluding its body of law
controlling conflicts of law.

          11.3 Notices. All notices required or permitted under this Agreement
will be in writing and delivered in person, by confirmed facsimile transmission,
by overnight delivery service, by confirmed electronic mail (email), or by
registered or certified mail, postage prepaid with return



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   10   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



receipt requested, and in each instance will be deemed given upon receipt. All
communications will be sent to the addresses set forth above or to such other
address as may be specified by either party to the other party in accordance
with this Section.

          11.4 Waiver. The waiver of any breach or default of any provision of
this Agreement will not constitute a waiver of any other right hereunder or of
any subsequent breach or default.

          11.5 Entire Agreement. This Agreement, including all Project
Agreements, constitutes the entire and exclusive agreement of the parties
regarding its subject matter and supersedes any and all prior or contemporaneous
agreements, communications, and understandings (both written and oral) regarding
such subject matter. In the event of a conflict between the provisions of this
Agreement and the provisions of a Project Agreement, the provisions of the
Project Agreement will govern and control. For the avoidance of doubt, the
parties acknowledge and agree that in no event will this Agreement be deemed to
amend the LongRun2 Agreement. This Agreement may only be modified or any rights
under it waived by a written document executed by both parties.

          11.6 Severability. If any provision of this Agreement is held invalid
or unenforceable by a court of competent jurisdiction, the remaining provisions
of the Agreement will remain in full force and effect, and the provision
affected will be construed so as to be enforceable to the maximum extent
permissible by law.

          11.7 Force Majeure. Neither party will be responsible for any failure
or delay in its performance under this Agreement (except for the payment of
money) due to causes beyond its reasonable control, including, but not limited
to, labor disputes, strikes, lockouts, shortages of or inability to obtain
labor, energy, raw materials or supplies, war, acts of terror, riot, acts of God
or governmental action.

          11.8 Compliance with Laws. Each party shall comply with all laws
applicable and shall procure, at its own expense, all permits and licenses
required in connection with the performance of its obligations under this
Agreement.

          11.9 Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   11   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

                                     
 
                      Transmeta Corporation                  
 
                                 
 
                     
By:
  /s/ Arthur L Swift                  
 
                   
 
                                 
 
                      Print Name: Art Swift                  
 
                                 
 
                      Title: President and CEO                  
 
                                 
 
                      Date: March 31, 2005                  
 
                                 
 
                      Sony Computer Entertainment Inc.     Sony Corporation    
   
 
                                 
 
                     
By:
  /s/ Ken Kutaragi     By:   /s/ Kenshi Manabe        
 
                 
 
                                 
 
                      Print Name: Ken Kutaragi     Print Name: Kenshi Manabe    
   
 
                                 
 
                      Title: President & CEO     Title: Deputy President,      
 
 
                                Semiconductor Solutions Network Company        
 
                               



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   12   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



                         
 
         
Date: March 29, 2005
    Date: March 29, 2005    
 
                   



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   13   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Project Agreement Number: * * *

     This Project Agreement (“Project Agreement”) is made and entered as of
March 29, 2005 (the “Project Agreement Effective Date”) pursuant to the terms
and conditions of the Design Services Agreement dated March 29, 2005, by and
between Transmeta Corporation, a Delaware U.S.A corporation with offices at 3990
Freedom Circle, Santa Clara, CA, 95054 (“Transmeta”), and Sony Computer
Entertainment Inc., a Japanese Corporation with office at 2-6-21 Minamiaoyama,
Minato-ku, Tokyo 107-0062, Japan (“SCEI”) and SONY Corporation, a Japanese
corporation with offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001,
Japan (“Sony Co”) (collectively, “SONY”).

Description of Services.

Project Name: * * *

Starting Date: April 1, 2005

Project Headcount: * * *

Project Descriptions: * * *. It is expected that one of the first work products
would be individual Project Agreements for each of the following projects:

1.    * * *.

2.    * * *.

3.    * * *.

4.    * * *.

5.    * * *.

6.    * * *.

7.    * * *.

8.    * * *.

Deliverables: N/A as of the Project Agreement Effective Date

Fees and Expenses: * * *.

Project Schedule: More detailed project schedules will be due * * * with the
development of each Project Agreement, and after SONY specifies the required
product schedule.

Description of SONY Responsibilities: * * *

Payment Responsibility: Sony Co



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

          Transmeta and SONY Confidential   14   3/29/2005 2:27 PM

 



--------------------------------------------------------------------------------



 



Project Manager Contacts.

     
Transmeta Contact:
  SONY Contact:
Name: Andre Kowalczyk
  Name: TBD
Title: Vice-President VLSI
  Title:                                                                   
Telephone Number: * * *
  Telephone Number:                                           
Fax Number: * * *
  Fax Number:                                                      
Email Address: * * *
  Email Address:                                                  

IN WITNESS WHEREOF, the parties have caused this Project Agreement to be
executed as of the Project Agreement Effective Date by their duly authorized
representatives.

Transmeta Corporation

         
By:
  /s/ Arthur L. Swift    
 
        Print Name: Art Swift    
 
        Title: President and CEO    
 
        Date: 3/31/05    

                      Sony Computer Entertainment Inc.       Sony Corporation  
 
 
                   
By:
  /s/ Terushi Shimizu       By:   /s/ Terushi Shimizu    

                   
 
                    Print Name: Terushi Shimizu       Print Name: Terushi
Shimizu    
 
                    Title: Deputy Vice President,       Title: CFO,    
 
                              Semiconductor Business Division      
          Semiconductor Solutions Network Company
 
                    Date: March 29, 2005       Date: March 29, 2005    



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   15   3/29/2005 2:27 PM





--------------------------------------------------------------------------------



 



EXHIBIT B

Project Agreement Number: * * *

     This Project Agreement (“Project Agreement”) is made and entered as of
March 29, 2005 (the "Project Agreement Effective Date") pursuant to the terms
and conditions of the Design Services Agreement dated March 29, 2005, by and
between Transmeta Corporation, a Delaware U.S.A corporation with offices at 3990
Freedom Circle, Santa Clara, CA, 95054 (“Transmeta”), and Sony Computer
Entertainment Inc., a Japanese Corporation with office at 2-6-21 Minamiaoyama,
Minato-ku, Tokyo 107-0062, Japan (“SCEI”) and SONY Corporation, a Japanese
corporation with offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001,
Japan (“Sony Co”) (collectively, “SONY”).



1.   Description of Services.       Project Name: * * *       Starting Date:
April 1, 2005       Project Headcount: * * *       Project Description: * * *.
It is expected that one of the first work products would be individual Project
Agreements for each of the following projects:



  1.   * * *.     2.   * * *.     3.   * * *.     4.   * * *.     5.   * * *.  
  6.   * * *.     7.   * * *.     8.   * * *.         Deliverables: N/A as of
the Project Agreement Effective Date         Description of Transmeta and SONY
Responsibilities: * * *         Payment Responsibility: Sony Co



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   16   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



4.   Project Manager Contacts.

             
Transmeta Contact:
      SONY Contact:    
Name: Tien-Min Chen
      Name: TBD    
Title: * * *
      Title:    

           
Telephone Number: * * *
      Telephone Number:    

           
Fax Number: * * *
      Fax Number:    

           
Email Address: * * *
      Email Address:    

           

IN WITNESS WHEREOF, the parties have caused this Project Agreement to be
executed as of the Project Agreement Effective Date by their duly authorized
representatives.

Transmeta Corporation

         
By:
  /s/ Arthur L. Swift    
 
       

Print Name: Art Swift

Title: President and CEO

Date: 3/31/05

                  Sony Computer Entertainment Inc.       Sony Corporation
 
               
By:
  /s/ Terushi Shimizu       By:   /s/ Terushi Shimizu

               
 
                Print Name: Terushi Shimizu       Print Name: Terushi Shimizu
 
                Title: Deputy Vice President,       Title: CFO,
 
                     Semiconductor Business Division            Semiconductor
Solutions Network Company
 
                Date: March 29, 2005       Date: March 29, 2005



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   17   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Project Agreement Number: * * *

     This Project Agreement (“Project Agreement”) is made and entered as of
March 29, 2005 (the "Project Agreement Effective Date") pursuant to the terms
and conditions of the Design Services Agreement dated March 29, 2005, by and
between Transmeta Corporation, a Delaware U.S.A corporation with offices at 3990
Freedom Circle, Santa Clara, CA, 95054 (“Transmeta”), and Sony Computer
Entertainment Inc., a Japanese Corporation with office at 2-6-21 Minamiaoyama,
Minato-ku, Tokyo 107-0062, Japan (“SCEI”) and SONY Corporation, a Japanese
corporation with offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001,
Japan (“Sony Co”) (collectively, “SONY”).

Description of Services.

Project Name: * * *

Starting Date: April 1, 2005

Project Headcount: * * *

Project Descriptions: * * *. It is expected that one of the first work products
would be individual Project Agreements for each of the following projects:

1.      * * *.

2.      * * *.

3.      * * *.

4.      * * *.

Deliverables: N/A as of the Project Agreement Effective Date

Project Schedule: More detailed project schedules will be due * * * with the
development of each Project Agreement, and after SONY specifies the required
product schedule.

Changes to Intellectual Property Rights:

(1) Transmeta agrees that SONY will own all copyright rights in and to all final
deliverables created and delivered by Transmeta to SONY pursuant to this Project
Agreement, subject to and excluding Transmeta’s rights in any underlying
Transmeta Background Technology, which shall be treated in accordance with
Section 4.5 of the Design Services Agreement. Transmeta irrevocably assigns and
transfers to SONY all of Transmeta’s copyright rights in and to all such final
deliverables.

     Transmeta agrees that SONY will own all Patent Rights in any Transmeta
Project-related Inventions and Jointly-owned Project-related Inventions or any
elements thereof created pursuant to this Project Agreement (subject to and
excluding Transmeta’s rights in any underlying Transmeta Background Technology
which shall be treated in accordance with Section 4.5 of the Design Services
Agreement). Transmeta irrevocably assigns and transfers to SONY all of



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   18   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



Transmeta’s worldwide Patent Rights in such Transmeta Project-related Inventions
and Jointly-owned Project-related Inventions (subject to and excluding
Transmeta’s rights in any underlying Transmeta Background Technology, which
shall be treated in accordance with Section 4.5 of the Design Services
Agreement). Transmeta will have no obligation to pay for any costs or expenses
associated with obtaining and maintaining Patent Rights for any Jointly-owned
Project-related Inventions created pursuant to this Project Agreement.

(2) At Transmeta’s request, SONY shall discuss with Transmeta in good faith the
possibility of granting to Transmeta a license under SONY’s Patent Rights in and
to certain Transmeta Project-related Inventions created pursuant to this Project
Agreement, provided that, however, SONY will have no obligation to do so if and
to the extent any such Transmeta Project-related Invention is based on STI
Information.

Description of SONY Responsibilities: * * *.

Payment Responsibility: SCEI.

Project Manager Contacts.

         
Transmeta Contact:
      SONY Contact:  
Name: Patrick Gainer
      Name: * * *  
Title: Vice-President Software
      Title: * * *  
Telephone Number: * * *
      Telephone Number: * * *  
Fax Number: * * *
      Fax Number: * * *  
Email Address: * * *
      Email Address: * * *

IN WITNESS WHEREOF, the parties have caused this Project Agreement to be
executed as of the Project Agreement Effective Date by their duly authorized
representatives.



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   19   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



Transmeta Corporation

         
By:
  /s/ Arthur L. Swift    

       

Print Name: Art Swift

Title: President and CEO

Date: 3/31/05

                  Sony Computer Entertainment Inc.       Sony Corporation
 
               
By:
       /s/ Masayuki Chatani       By:        /s/ Terushi Shimizu

               
 
               
Print Name: Masayuki Chatani
      Print Name: Terushi Shimizu
 
               
Title:
  Corporate Executive & CTO       Title:   CFO,
 
                                 Semiconductor Solutions Network Company
 
               
Date:
  March 29, 2005       Date:   March 29, 2005



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   20   3/29/2005  2:27 PM



--------------------------------------------------------------------------------



 



EXHIBIT D

Project Agreement Number: * * *

     This Project Agreement (“Project Agreement”) is made and entered as of
March 29, 2005 (the "Project Agreement Effective Date") pursuant to the terms
and conditions of the Design Services Agreement dated March 29, 2005, by and
between Transmeta Corporation, a Delaware U.S.A corporation with offices at 3990
Freedom Circle, Santa Clara, CA, 95054 (“Transmeta”), and Sony Computer
Entertainment Inc., a Japanese Corporation with office at 2-6-21 Minamiaoyama,
Minato-ku, Tokyo 107-0062, Japan (“SCEI”) and SONY Corporation, a Japanese
corporation with offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001,
Japan (“Sony Co”) (collectively, “SONY”).

Description of Services.

Project Name: * * *

Starting Date: April 1, 2005

Project Headcount: * * *

Project Descriptions: * * *. It is expected that one of the first work products
would be individual Project Agreements for each of the following projects, but
only to the extent enabled by the approved Project Headcount:

1. * * *.

2. * * *.

3. * * *.

4. * * *.

5. * * *.

6. * * *.

7. * * *.

Deliverables: N/A as of the Project Agreement Effective Date

Changes to Intellectual Property Rights:

(1) Transmeta agrees that SONY will own all copyright rights in and to all final
deliverables created and delivered by Transmeta to SONY pursuant to this Project
Agreement subject to and excluding Transmeta’s rights in any underlying
Transmeta Background Technology, which shall be treated in accordance with
Section 4.5 of the Design Services Agreement. Transmeta irrevocably assigns and
transfers to SONY all of Transmeta’s copyright rights in and to all such final
deliverables.

     Transmeta agrees that SONY will own all Patent Rights in any Transmeta
Project-related Inventions and Jointly-owned Project-related Inventions or any
elements thereof created pursuant to this Project Agreement (subject to and
excluding Transmeta’s rights in any underlying Transmeta Background Technology,
which shall be treated in accordance with Section 4.5 of the Design Service
Agreement). Transmeta irrevocably assigns and transfers to SONY all of



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   21   3/29/2005  2:27 PM



--------------------------------------------------------------------------------



 



Transmeta’s worldwide Patent Rights in such Transmeta Project-related Inventions
and Jointly-owned Project-related Inventions (subject to and excluding
Transmeta’s rights in any underlying Transmeta Background Technology, which
shall be treated in accordance with Section 4.5 of the Design Service
Agreement). Transmeta will have no obligation to pay for any costs or expenses
associated with obtaining and maintaining Patent Rights for any Jointly-owned
Project-related Inventions created pursuant to this Project Agreement.

(2) At Transmeta’s request, SONY shall discuss with Transmeta in good faith the
possibility of granting to Transmeta a license under SONY’s Patent Rights in and
to certain Transmeta Project-related Inventions created pursuant to this Project
Agreement, provided that, however, SONY will have no obligation to do so if and
to the extent any such Transmeta Project-related Invention is based on STI
Information.

Project Schedule: More detailed project schedules will be due * * * with the
development of each Project Agreement, and after SONY specifies the required
product schedule.

Description of SONY Responsibilities: * * *

Payment Responsibility: SCEI.

Project Manager Contacts.

     

  SONY Contact:
Transmeta Contact:
     
Name: Michael Stawowy
  Name: * * *  
Title: * * *
  Title: * * *  
Telephone Number: * * *
  Telephone Number: * * *  
Fax Number: * * *
  Fax Number: * * *  
Email Address: * * *
  Email Address: * * *

IN WITNESS WHEREOF, the parties have caused this Project Agreement to be
executed as of the Project Agreement Effective Date by their duly authorized
representatives.



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   22   3/29/2005  2:27 PM

 



--------------------------------------------------------------------------------



 



Transmeta Corporation

                 
By:
  /s/ Arthur L.Swift            

             

Print Name: Art Swift

Title: President and CEO

Date: 3/31/05

                  Sony Computer Entertainment Inc.       Sony Corporation
 
               
By:
  /s/ Toshiyuki Hiroi       By:   /s/ Terushi Shimizu

               
 
                Print Name: Toshiyuki Hiroi       Print Name: Terushi Shimizu
 
                Title: Deputy Vice President,       Title: CFO,
 
               

     Semiconductor Business Division           Semiconductor Solutions Network
Company
 
                Date: March 29, 2005       Date: March 29, 2005



--------------------------------------------------------------------------------

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidential request.
Omissions are designated as * * *. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



Transmeta and SONY Confidential   23   3/29/2005  2:27 PM

 